Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/733900 has claims 1-20 pending. The effective filing date of this application is 05/29/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 cited “the pieces of map information”. The claim lacks proper antecedent basis for each limitation in the claim.  
Claims 5 and 8 each cited “the pieces of second map information”. The claim lacks proper antecedent basis for this limitation in the claims.  
	Claim 17 cited “the first logical address”. The claim lacks proper antecedent basis for each limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cariello (2020/0371908) in view of Li (2019/0243773).
Regarding claim 1, Cariello discloses A data processing system (Cariello: Fig. 1) comprising: 
a host (Cariello: Fig.1: ‘Host device 105’) suitable for including a first physical address corresponding to a first logical address in a first command ([0014]: “The host device can provide the physical address to the storage system with a read command”), wherein the ([0013]: “When a read command occurs, the L2P information (e.g., an L2P map, table, etc.) can be referenced to locate the requested data”); and 
a memory system (Cariello: Fig.1: ‘Storage System 110’) suitable for performing an operation corresponding to the first command by using the first physical address received from the host ([0021]: “If the storage system confirms the received physical address of the L2P information from the host device matches the corresponding information at the storage system…… the physical address from the host device can be used to perform the requested memory operation”), and sending a result of the performed command operation to the host as a response ([0003]: “The memory controller can receive commands or operations from the host system in association with memory operations or instructions, such as read or write operations to transfer data”), 
Cariello does not explicitly disclose the host checks a time difference between a first time point that the first command is sent and a second time point that the response corresponding to the first command is received, and determines whether to use the first physical address in a next command, based on a result of the time difference check.
However, Li discloses wherein the host checks a time difference between a first time point that the first command is sent and a second time point that the response corresponding to the first command is received, and determines whether to use the first physical address in a next command, based on a result of the time difference check (Li: [0005]: “the system estimates a latency associated with executing the I/O request. In response to determining that the estimated latency is greater than or equal to the predetermined threshold; [0032]: “analyze the estimated latency for an incoming read operation based on the current conditions, which can determine whether the system retrieves the data from another location or from a given PBA”).

It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate performing and response a request having physical address taught by Cariello to include analyzing the latency disclosed by Li. The motivation for analyzing the latency of performing the request by paragraph [0028] of Li is for increasing the overall performance and efficiency of the system.

Regarding claim 2,  Cariello combined further discloses The data processing system of claim 1, wherein the memory system comprises a nonvolatile memory device, and sends at least one second map information of first map information for associating physical addresses of the nonvolatile memory device with logical addresses used by the host (Cariello: [0043]: “In an example, the storage system can receive the host L2P entry 203, identify the L2P chunk physical address and confirm a match with the address contained in a second level L2P table 205”).
Regarding claim 3, Cariello combined further discloses The data processing system of claim 2, wherein the host comprises an internal memory suitable for storing the second map information received from the memory system (Cariello: Fig.1: [0014]: “The host device can request L2P information from the storage system using a read buffer command, receive L2P information from the storage system in response, and manage the L2P information in host memory”), 
wherein the host selects the first physical address corresponding to the first logical address by referring to the second map information stored in the internal memory, sends the first command with the first logical address and the first physical address to the memory system at the first time point ([0014]: “The host device can request L2P information from the storage system using a read buffer command, receive L2P information from the storage system in response, and manage the L2P information in host memory. The host device can provide the physical address to the storage system with a read command, reducing L2P access time on the storage system to provide the requested information”), receives the data corresponding to the first logical address from the memory system at the second time point, checks the time difference between the first time point and the second time point ([0043]: “In an example, the storage system can receive the host L2P entry 203, identify the L2P chunk physical address and confirm a match with the address contained in a second level L2P table 205, and 
Li discloses determines whether to use the first physical address in the second map information stored in the internal memory based on the result of the time difference check (Li: [0005]: “the system estimates a latency associated with executing the I/O request. In response to determining that the estimated latency is greater than or equal to the predetermined threshold; [0032]: “analyze the estimated latency for an incoming read operation based on the current conditions, which can determine whether the system retrieves the data from another location or from a given PBA”).
Claims 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cariello in view of Li, as applied to claim 3 above, and further in view of Uhlig et al (2009/0013149).
Regarding claim 4, Cariello and Li does not disclose the current limitation of claim 4.
However, Uhlig discloses The data processing system of claim 3, wherein the host respectively stores status bits with the second map information in the internal memory, the status bits indicating whether to use all of the pieces of map information included in the second map information (Uhlig: Fig. 3: [0060]: “the guest physical page table entry 322 is partitioned into four index fields, multiple flags, and a valid bit”).

It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate performing a request and analyzing the latency by Cariello/Li to include a map having status bit to indicate a validity of an address disclosed by Uhlig. The motivation for including a status bit by paragraph [0011] of Uhlig is for optimizing address translations using nested multi-level page tables.

Regarding claim 5, Cariello and Li does not disclose the current limitation of claim 5.
However, Uhlig further discloses The data processing system of claim 4, wherein when the difference between the first time point and the second time point exceeds a set reference value, the host sets the status bit of map information, which corresponds to the first logical address among the pieces of second map information stored in the internal memory, to an unavailable status (Uhlig:[0058]: “When it is determined, in step 290, that the valid bit of Entry is set”).

Regarding claim 6,  Cariello combined further discloses The data processing system of claim 5, wherein the second map information comprises a plurality of map segments each having a group of M pieces of map information, wherein when a ratio of pieces of map information having status bits with an unavailable status to the M pieces of map information included in a specific map segment is equal to or greater than a set ratio, the host sorts the specific map segment into a selected map segment, where M is a natural number equal to or greater than 2 (Cariello: Fig. 2: ‘L1 L2p table 205’; [0043]: “The L1 L2P table 205 can store the physical address of a number of L2P chunks, such as on system table block 202. In an example, the storage system can receive the host L2P entry 203, identify the L2P chunk physical address and confirm a match with the address contained in a second level L2P table 205. If the storage system confirms the match, the match between each LBA physical address contained in the L2P entry 203 and the physical address contained in the first level (e.g., L0) L2P table may also be confirmed”).
Regarding claim 7,  Cariello combined further discloses The data processing system of claim 6, wherein when the at least one selected map segment is present in the second map information, the host generates the second command and sends the second command to the memory system, and then the host includes at least one map segment included in a response to the second command from the memory system in the second map information instead of the at least one selected map segment, and stores the second map information with the map segment in the internal memory, when the response is received from the memory system (Cariello: Fig. 2: ‘Host L2p entry 203’; [0044]: “the host device can be configured to store L2P information, such as received from the storage system, associating a logical block address (LBA) of stored data with a physical address (PA) on the storage system. In an example, the read command can include host L2P information, such as one or more of the physical address of the data associated with the read command on the storage system”).
Regarding claim 8, Uhlig further discloses 8. The data processing system of claim 3, wherein when the difference between the first time point and the second time point exceeds the set reference value, the host unmaps map information corresponding to the first logical address among the pieces of second map information stored in the internal memory, such that the unmapped map information is not used (Uhlig: Fig. 3: [0060]: “the guest physical page table entry 322 is partitioned into four index fields, multiple flags, and a valid bit”; [0058]: “Otherwise, in the case where the valid bit of the Entry is not set, deliver a page fault exception to the hypervisor”).
Regarding claim 9,  Cariello combined further discloses The data processing system of claim 8, wherein the second map information comprises a plurality of map segments each having a group of M pieces of map information, and wherein when a ratio of pieces of unmapped map information to M pieces of map information included in a specific map segment is equal to or greater than a set ratio, the host sorts the specific map segment into a selected map segment, where M is a natural number equal to or more than 2 (Cariello: Fig. 2: ‘L1 L2p table 205’; [0043]: “The L1 L2P table 205 can store the physical address of a number of L2P chunks, such as on system table block 202. In an example, the storage system can receive the host L2P entry 203, identify the L2P chunk physical address and confirm a match with the address contained in a second level L2P table 205. If the storage system confirms the match, the match between each LBA physical address contained in the L2P entry 203 and the physical address contained in the first level (e.g., L0) L2P table may also be confirmed”).
Regarding claim 10,  Cariello combined further discloses The data processing system of claim 9, wherein when the at least one selected map segment is present in the second map information, the host generates the second command and sends the second command to the memory system, and then the host includes at least one map segment included in a response to the second command from the memory system in the second map information, instead of the at least one selected map segment, and stores the second map information with the map segment in the internal memory, when the response is received from the memory system (Cariello: Fig. 2: ‘Host L2p entry 203’; [0044]: “the host device can be configured to store L2P information, such as received from the storage system, associating a logical block address (LBA) of stored data with a physical address (PA) on the storage system. In an example, the read command can include host L2P information, such as one or more of the physical address of the data associated with the read command on the storage system”).
Regarding claim 11,  Cariello combined further discloses The data processing system of claim 3, wherein the memory system generates sending information for sorting the M map segments included in the second map information into map segments which are sent to the host and map segments which are not sent to the host, where M is a natural number equal to or more than 2 (Cariello: Fig. 2: ‘L1 L2p table 205’; [0043]: “The L1 L2P table 205 can store the physical address of a number of L2P chunks, such as on system table block 202. In an example, the storage system can receive the host L2P entry 203, identify the L2P chunk physical address and confirm a match with the address contained in a second level L2P table 205. If the storage system confirms the match, the match between each LBA physical address contained in the L2P entry 203 and the physical address contained in the first level (e.g., L0) L2P table may also be confirmed”).
Regarding claim 12,  Cariello combined further discloses The data processing system of claim 11, wherein the memory system selects at least one of the M map segments included in the second map information as a sent map segment by referring to the sending information, and sends the sent map segment to the host in response to the second command received from the host (Cariello: [0015]: “If the entire L2P map is managed at the host device, a 100% L2P information hit ratio can be attained, but due to new host writes and internal relocation of data (e.g., garbage collection), some of the addresses stored at the host device can become invalid, requiring the L2P information to be updated at the storage system. If the L2P information hit ratio falls below an acceptable threshold, or if a number of L2P misses reaches a threshold, the storage system can notify the host device that the L2P information in host memory should be updated, such as using a flag, a bitmap, etc., and the host device can request updated L2P information”).
Regarding claim 13, Cariello combined further discloses The data processing system of claim 3, wherein when a request for sending the second map information is noticed by the memory system, the host checks the state of the internal memory, selectively generates the second command based on the check result, and sends the second command to the memory system (Cariello: [0015]: “the storage system can notify the host device that the L2P information in host memory should be updated, such as using a flag, a bitmap, etc., and the host device can request updated L2P information”).
Regarding claim 14, Cariello combined further discloses The data processing system of claim 13, wherein the memory system generates M pieces of update information indicating whether M map segments included in the second map information have been respectively updated by a predetermined operation, where M is a natural number equal to or more than 2 (Cariello: Fig. 2: ‘L1 L2P table 205’; [0043]: “the storage device can utilize the LBA physical address to speed up the read operation and eventually update the bitmap associated with the L2P chunk”).
Regarding claim 15, Cariello combined further discloses The data processing system of claim 13, wherein the memory system checks whether the first command received from the host includes the first logical address and the first physical address (Cariello: Fig. 2: ‘Host L2P entry 203’), determines whether the first physical address is valid, by referring to the M pieces of update information, and reads the data corresponding to the first physical address from the nonvolatile memory device and sends the read data to the host, when the determination result indicates that the first physical address is valid ([0043]: “if the bitmap is not available (e.g., such as due to an intervening low-power state, etc.), a second level (e.g., L1) L2P table, such as an L1 L2P table 205, can be used to confirm the match. The L1 L2P table 205 can store the physical address of a number of L2P chunks, such as on system table block 202. In an example, the storage system can receive the host L2P entry 203, identify the L2P chunk physical address and confirm a match with the address contained in a second level L2P table 205. If the storage system confirms the match, the match between each LBA physical address contained in the L2P entry 203 and the physical address contained in the first level (e.g., L0) L2P table may also be confirmed. Thus, the storage device can utilize the LBA physical address to speed up the read operation”).
Regarding claim 16, Cariello combined further discloses The data processing system of claim 15, wherein when the determination result indicates that the first physical address is not valid, the memory system discards the first physical address ([0043]: “if the bitmap is not available), searches a valid physical address corresponding to the first logical address by referring to the first map information ([0043]: “a second level (e.g., L1) L2P table, such as an L1 L2P table 205, can be used to confirm the match”), and reads the data corresponding to the searched valid physical address from the nonvolatile memory device and sends the read data to the host ([0043]: “Thus, the storage device can utilize the LBA physical address to speed up the read operation”).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cariello in view of Li and further in view of Hashimoto (2016/0299715) hereafter Hashimoto.
Regarding claim 17, Cariello discloses A data processing system comprising: 
a host (Cariello: Fig.1: ‘Host device 105’) suitable for including a first physical address corresponding to a selected logical address in a first command ([0014]: “The host device can provide the physical address to the storage system with a read command”), wherein the ([0013]: “When a read command occurs, the L2P information (e.g., an L2P map, table, etc.) can be referenced to locate the requested data”); and 
a memory system (Cariello: Fig.1: ‘Storage System 110’) suitable for performing an operation corresponding to the first command by using the first physical address received from the host ([0021]: “If the storage system confirms the received physical address of the L2P information from the host device matches the corresponding information at the storage system…… the physical address from the host device can be used to perform the requested memory operation”), and sending a result of the performed command operation to the host as a response ([0003]: “The memory controller can receive commands or operations from the host system in association with memory operations or instructions, such as read or write operations to transfer data”), 
Cariello does not explicitly disclose a time check unit suitable for checking a time difference between a first time point that the first command is sent and a second time point that a response corresponding to the first command is received, based on a frequency of a reference clock; and a selection unit suitable for determining whether to use the first physical address into a next command based on the time difference check result of the time check unit
However, Li discloses wherein the host comprises: 
a time check unit suitable for checking a time difference between a first time point that the first command is sent and a second time point that a response corresponding to the first command is received, based on a frequency of a reference clock; and a selection unit suitable for determining whether to use the first physical address into a next command based on the time difference check result of the time check unit (Li: [0005]: “the system estimates a latency associated with executing the I/O request. In response to determining that the estimated latency is greater than or equal to the predetermined threshold; [0032]: “analyze the estimated latency for an incoming read operation based on the current conditions, which can determine whether the system retrieves the data from another location or from a given PBA”).
Disclosures by Cariello and Li are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate performing and response a request having physical address taught by Cariello to include analyzing the latency disclosed by Li. The motivation for analyzing the latency of performing the request by paragraph [0028] of Li is for increasing the overall performance and efficiency of the system.
Cariello and Li does not explicitly disclose the time based on a frequency of a reference clock.
However, Hashimoto discloses checking a time difference between a first time point and a second time point based on a frequency of a reference clock (Hashimoto: [0086]: “the controller 14 calculates the expiration time ET, based on the lifetime LT included in the write command CM5 and a current time CT, which is obtained by referring to a clock unit”).
Disclosures by Cariello, Li and Hashimoto are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate performing a request and analyzing the latency taught by Cariello/Li to include determining the time based on the clock disclosed by Hashimoto. The motivation for determining the time based on the clock by paragraph [0033] of Hashimoto is for optimizing garbage collection operation based on the expiration time.
(Cariello: [0043]: “In an example, the storage system can receive the host L2P entry 203, identify the L2P chunk physical address and confirm a match with the address contained in a second level L2P table 205”).
 
Regarding claim 19, Cariello combined further discloses The data processing system of claim 18, wherein the host further comprises an internal memory suitable for storing the second map information received from the memory system (Cariello: Fig.1: [0014]: “The host device can request L2P information from the storage system using a read buffer command, receive L2P information from the storage system in response, and manage the L2P information in host memory”), wherein when the first physical address corresponds to the selected logical address by referring to the second map information stored in the internal memory, the selection unit sends the first command with the selected logical address and the first physical address to the memory system or sends the first command with the selected logical address to the memory system, at the first time point based on the time difference check result of the time check unit (Cariello: Fig. 2: ‘L1 L2p table 205’; [0043]: “The L1 L2P table 205 can store the physical address of a number of L2P chunks, such as on system table block 202. In an example, the storage system can receive the host L2P entry 203, identify the L2P chunk physical address and confirm a match with the address contained in a second level L2P table 205. If the storage system confirms the match, the match between each LBA physical address contained in the L2P entry 203 and the physical address contained in the first level (e.g., L0) L2P table may also be confirmed”)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cariello in view of Hashimoto.
Regarding claim 20, Cariello discloses A computing system (Cariello: Fig. 1), comprising: 
a memory configured to store plural pieces of map information used for translating a logical address used in the computing system into a physical address used in a memory system (Cariello: Fig. 1: [0012]: “The relationship between the LBA and the physical address can be maintained using logical-to-physical (L2P) information (e.g., an L2P map, table, etc.), typically in volatile memory (e.g., static memory, such as static random-access memory (SRAM), cache, etc.) of the storage system; Fig. 2: ‘L2P table 204/205’); 
an interface configured to send a command including the physical address to the memory system and receive a response corresponding to the command from the memory system (Fig. 1: ‘interface 115’); 
Cariello does not explicitly disclose a determination circuit configured to determine a validity of the physical address based on a gap between timings of sending the command and receiving the response.
However, Hashimoto discloses a determination circuit (Fig. 15: ‘Controller 14’) configured to determine a validity of the physical address based on a gap between timings of sending the command and receiving the response ([0084]: “The reverse LUT 38 stores an expiration time ET (or a lifetime LT) of written data with respect to each physical address, which can be used to determine whether or not the period of validity of written data has expired”).
Disclosures by Cariello and Hashimoto are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate performing and response a request 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday-Thursday from 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136